Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8, 10-13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 20140369529), in view of Momo (US 20140184172 A1) and further in view of Chen (US 20180048228 A1).
Regarding claims 1 and 12, Quinn (US 20140369529) discloses an apparatus,
and an amplifier comprising:
an amplifier (Quinn, Fig. 5, item 500) comprising:
a first SEPIC converter (Quinn, Fig. 5, item 502) connected to a power supply
(Quinn, Fig. 5, item Vps) and a load (Quinn, Fig. 5, item 208);

supply and the load (Quinn, Fig. 5, item Vps), the second SEPIC converter being driven
by a complementary duty cycle (Quinn, ¶ [0013]) relative to the first SEPIC31 converter;
and
a controller (Quinn, Fig. 5, item 201) to provide an audio signal (Quinn, Fig. 5,
item 204) to the first power converter and the second power converter for delivery to the
load (Quinn, Fig. 5, item 203).
The SEPIC DC/DC converter topology, the ZETA converter is another topology
to provides a regulated output voltage from an input voltage that varies above and
below the output voltage (Momo, US 20140184172 A1; ¶ [0111]: “As the step-up/down
converter, a single ended primary inductor converter (SEPIC), a zeta converter, or
the like can be used, for example.”).
Therefore, it would have been obvious to replace the Zeta converter with Quinn’s
SEPIC converter, since both perform same functions they are interchangeable.
 	However, the combination of Quinn and Momo fails to disclose a controller connected to the load to receive a voltage feedback signal and a current feedback signal.
	In an analogous field of endeavor, Chen (US 20180048228 A1) discloses a controller connected to the load to receive a voltage feedback signal and a current feedback signal (Chen, Fig. 2, items 10, 11, 13, 30, 40; claim 1: “a digital controller (10) of a source measure unit that is electrically connected to a load via a voltage feedback loop and a current feedback loop”).

	Regarding claims 2 and 13, the combination of Quinn, Momo and Chen discloses al the limitations of claim 1 and 12 respectively.
Quinn further discloses wherein the amplifier is a class-D amplifier (Quinn, ¶
[0011]: “an audio amplifier comprising a separate power supply and a separate
Class-D amplifier”).
	Regarding claims 11 and 22, the combination of Quinn, Momo and Chen discloses al the limitations of claim 1 and 12 respectively.
Quinn further discloses that the load is at least one speaker (Quinn, Fig. 2, item
208).
Regarding claims 10 and 21, the combination of Quinn, Momo and Chen discloses al the limitations of claim 1 and 12 respectively.
However, the combination of Quinn, Momo and Chen fails to disclose that the controller is configured to initiate moving one or more poles and zeros to positions external to an operating frequency range of the amplifier. Office notice is taken that moving one or more poles and zeros to positions external to an operating frequency range of the amplifier is a technique well known in the art to be used in an audio system to ensure amplifier’s stability. Thus, it would have been obvious to modify the device of Quinn as modified by Momo to use this technique to provide the required stability of the system or device.
Regarding claim 23, the combination of Quinn, Momo and Chen discloses al the limitations of claim 1. 
Chen discloses an apparatus, wherein the voltage feedback signal comprises a common-mode correction signal (Chen, Fig. 2, item Vf, ¶ [0021]).  

Claims 3, 5, 14-15 are rejected under 35 U.S.C. 103 as being
unpatentable over Quinn (US 20140369529), in view of Momo, US 20140184172
A1) and further in view of Texas Instruments: Designing DC/DC converters based
on ZETA topology by Jeff Falin, 2010, from now on Faling .
Regarding claim 3 and 14, the combination of Quinn, Momo and Chen discloses al the limitations of claim 1 and 12 respectively.
However, the combination of Quinn, Momo and Chen fails to teach that both the first Zeta converter and the second Zeta converter are fourth order converters, it would have been obvious to apply the teaching of Falin to the device of Quinn as modified by Momo to provide a fourth order converter for the desirable purpose of providing the
functionality that a zeta converter requires (see, Falin, page 18, Loop design: “The
ZETA converter is a fourth-order converter with multiple real and complex poles
and zeroes”).
Regarding claims, 5 and 15, the combination of Quinn, Momo and Chen discloses al the limitations of claim 1 and 12 respectively.
However, the combination of Quinn, Momo and Chen fails to teach that each of the first Zeta converter and the second Zeta converter include an inductor directly connected to ground and a switch directly connected to the power supply.

converter and the second Zeta converter include an inductor directly connected to
ground and a switch directly connected to the power supply (Falin, Fig. 1, items L1a and
Q1).
Therefore, it would have been obvious to add Falin to the combination of Quinn, Momo and Chen to provide a voltage feedback to the controller to provide both converters with an inductor and a switch that makeup a Zeta converter.

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable
over Quinn (US 20140369529), in view of Momo, US 20140184172 A1) and further
in view Hua (US 5418704 A).
Regarding claims 4 and 22, the combination of Quinn, Momo and Chen discloses al the limitations of claim 1 and 12 respectively.
However, the combination of Quinn and Momo fails to disclose that both the first Zeta converter and the second Zeta converter employ a Zero Voltage Transition (ZVT) switching technique.
In an analogous field of endeavor, Hua (US 5418704 A) discloses that both the
first Zeta converter and the second Zeta converter employ a Zero Voltage Transition
(ZVT) switching technique (Hua, Fig. 1).
Therefore, it would have been obvious to add Hua to the combination of Quinn, Momo and Chen to provide both converters with ZTV to reduce the size and weight of these converters.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable
over Quinn (US 20140369529), in view of Momo (US 20140184172 A1), in view of  Chen (US 20180048228 A1) and further in view Mohammadpour (US 9882543 B2).
Regarding claims 9 and 20, the combination of Quinn, Momo and Chen discloses al the limitations of claim 1 and 12 respectively.
However, Quinn fails to disclose that each of the first Zeta converter and the
second Zeta converter use integrated magnetics to couple inductors.
In an analogous field of endeavor, Mohammadpour (US 9882543 B2) discloses
an integrated magnetics to couple inductors (Mohammadpour, Fig. 3A and 4A, item
400; col. 9, lines 37-59).
Therefore, it would have been obvious to add Mohammadpour to the
combination of Quinn, Momo and Chen to save space by providing an integrated inductor filter.

Allowable Subject Matter
Claims 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654